"Wright, C. J.,
dissenting. — The license law, approved January 29, 1857, in my opinion, is liable to the objection that it attempts to confer upon the people the power to repeal the act of January 22, 1855 — a power which, under our form of goverment, must be exercised’ by the legislature, and can no more be delegated or given to the people, than can the power to make or declare the law. I am not prepared, however, to go so far as to hold, that this act violates the sixth section of article one of the constitution. This section is as follows : “ All laws of a general nature, shall have a uniform operation; the general assembly shall not grant to any citizen, or class of citizens, privileges or immunities, which, upon the'same terms, shall not .equally belong to all.”
By the “ act for the suppression of intemperance,” the sale and manufacture of intoxicating liquors, except as therein provided, are expressly prohibited. As is said in the opinion of the majority of the court, after the passage of that act, prohibition was the rule in this state. The act of January 29, 1857, however, gives to the county judges of all the counties in this state, the power to grant and issue license for the sale of malt, spirituous, and vinous liquors, to any person complying with the conditions in said act contained. And thus, by this act, the right to grant and issue licenses wras recognized, and the rale of prohibition no longer obtained. The 17th and 18th sections provide, however, that, when petitioned, the county judge of any county shall order a vote to be taken, at any election therein, upon the question of licensing *500the sale of spirituous or vinous liquors, as in said act provided, and if a majority of the legal voters in any county, shall vote in favor, then licenses shall issue under the restrictions, and upon the conditions, specified in said act. All acts and parts of acts in conflict with said act, are repealed, “ provided that the act entitled an act for the suppression of intemperance, approved January 22,1855, be not, and is not, by this act, repealed in any county of this state, unless the people of such county, by a vote taken as herein provided, shall adopt this act.” Laws of 1857, 283.
It is objected that, under these provisions, the act of 1855, or of 1857, would not have a uniform operation, or that the law would be different in different counties, and that such legislation is prohibited by the article of the constitution above quoted. I do not think the objection tenable. And the difference of opinion between myself and the majority of the court, arises, as I believe, from difference of view as to the meaning and construction to be given to this article. They say: “ by the uniform operation of a law, is meant its practical working and effect,” whereas I look to the language of the law — take it by its four corners — and ascertain whether it gives to all the citizens of the state — all the counties and localities upon which it is to operate — a uniform rule; and if it does, then, in my opinion, it is not liable to the objection stated. If we are to look alone, or primarily, to the practical working and effect of a law, to determine whether, within the meaning of the constitution, it has a uniform operation, then, it occurs to me, that very many of our statutes would be liable to the objection made to-the one under consideration — statutes, as to the validity of which, none of us entertain any doubt. But, according to my view, we are not thus to treat them. The legislature say to all the people of the state, this is the law for your government. Not to one county — to one person — or one locality — but to all localities and persons — this is the law. Under this law, if you pursue this course, a certain result should follow; if you pursue another course, then another result; but the *501rule to guide and govern all, is alike uniform — -the rule prescribed is uniform. Whether it shall have any practical effect and operation, or what such effect shall be, depends upon circumstances; and those circumstances are left under the control of all localities and persons alike, and for their action the same rule is given to all and to each.
I can, perhaps, best present my views, by briefly referring to some instances of legislation that would, and. some that would not, in my opinion, violate this provision of the constitution. If the legislature had in this act, provided that in certain counties of this state, the county judges should determine whether a license should, or should not, issue; that in others, the question should be determined by a vote of the people; and that in others, again, prohibition should be the rule, I have no doubt but it would have been obnoxious to the objection here urged. In such a case, we would have had a law of a general nature, presenting a different rule, and contemplating and providing upon its face, for different proceedings in the several counties. Should the legislature provide that in some counties, twelve, and in others, six men, should constitute a jury for the trial of causes, we should have a law wanting in uniform operation. If we shall find a law which gave to certain persons particular privileges and immunities, and upon the same terms, should expressly deny them to other persons, we would have a case clearly prohibited! by the positive language of this article. And I suggest, that in the concluding part of the article referred to, we have much to assist us in giving a construction to the first part.
Let me now direct attention to some instances of a different character. By the law of this state, cattle are free commoners. This is the law, as settled by the decisions of this court. By section 111 of the Code, the county judge of any county, may submit to a vote of the people, the question, whether stock shall be permitted to run at large, or at what time it shall be prohibited, and the con*502stitutionality of this provision, I believe, has never been doubted. Suppose the question should be submitted to all the counties, and one-half should decide, “ stock at large,” and the other half, “ stock not at large,” would we not, under the construction given to the constitution by a majority of the court, have a general law, the practical working and effect of which was not uniform? To this, I think, there can be but one answer. But it is said, that section 114, only refers to local matters, and that it is competent to thus legislate upon such subjects. In answer to this, I submit, that a regulation upon the subject of stock, is not more local than is the one upon the subject of the manufacture and sale of spirituous liquors. Indeed, it would seem to me, that there was quite as much propriety in leaving the one to be regulated at home, in the counties, as the other.
But I will proceed one step further. Suppose the legislature had, by this law, given full power and authority to the county judges to grant or refuse licenses, at their discretion, for the sale of spirituous liquors. "Would not such a law have been uniform ? And yet, some judges might have refused and others granted licenses, and thus the practical working and effect of the law would not have been uniform. Under such a law, we would possibly have had quite as much want of uniformity as we would have when the question is decided by the people. And yet, this want of uniformity, is not because the law was not uniform in its operation, but because, in the exercise of the discretion given by such uniform law, a different result is produced. If such a law is unconstitutional, then every statute which confers a discretion upon a class of officers, would be liable to the same objection; for this discretion, we know, though it is to be exercised and governed under and by legal rules, is liable to be differently exercised.
Once more, and finally, if by the uniform operation of a law, is meant its practical working and effect, I ask, how do we know that such working and effect will not be uni*503form, in this instance ? If tbe jieople of every county in tbe state, should decide for license, then it would certainly have a uniform operation. And so, if they should decide against license. I ask, then, bow can we tell whether this law, according to tbe construction claimed by tbe majority, will or. will not be uniform in its operation ? Tbe statement of the proposition, to my mind, is conclusive in favor of the construction for which I insist.
Eor these reasons, I do most respectfully dissent from the opinion of the majority of the court.